              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00020-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                    ORDER
                                )
EVAN RAINES JOHNSON,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court sua sponte.

     The Defendant filed a Sentencing Memorandum and numerous

exhibits thereto under seal without first seeking leave of Court. Under Local

Criminal Rule 49.1.1(a), materials may be filed under seal only with leave of

Court, unless otherwise allowed by the United States Code or the Federal

Rules of Criminal Procedure. LCrR 49.1.1(a). The Defendant has not cited

to any statute or rule of criminal procedure as a basis for filing of the

Defendant’s Sentencing Memorandum and exhibits thereto under seal.

Accordingly, the Defendant is required to file on the public docket a motion

to seal seeking leave of Court to file his Sentencing Memorandum and

exhibits thereto under seal. LCvR 6.1(c).
      Because leave of Court was not sought as required, the Court will allow

the Defendant an opportunity to withdraw his Sentencing Memorandum and

exhibits thereto. If the Sentencing Memorandum and exhibits thereto are not

withdrawn, or a motion to seal is not filed, the Sentencing Memorandum and

exhibits thereto will be unsealed prior to the sentencing in this matter.

      If the Defendant chooses to file a motion to seal, such motion must set

forth: (1) a non-confidential description specifically identifying the portions of

the Defendant’s filing sought to be sealed; (2) a statement indicating why the

sealing of such portions of the filing is necessary and why there are no

alternatives to filing under seal; (3) how long the party seeks to have the

materials maintained under seal; and (4) supporting citations to case law,

statutes or other authority. LCvR 6.1(c). Further, to the extent alternatives

exists to wholesale sealing, consideration should be given to whether a

redacted version of the Sentencing Memorandum and exhibits thereto can

be made available for the public record. See United States v. Harris, 890

F.3d 480, 492 (4th Cir. 2018) (allowing defendant in criminal case to file

sealed sentencing memorandum but requiring him to also file a publicly




                                        2
accessible redacted version).1 Additionally, the Defendant should carefully

review the exhibits filed in support of the Sentencing Memorandum to ensure

that restricted public access is even required. A cursory review of the exhibits

filed in support of the Sentencing Memorandum indicates that many of these

exhibits contain information from publicly accessible sources.

      Accordingly, IT IS, THEREFORE, ORDERED that prior to the

sentencing hearing in this matter, the Defendant shall withdraw his

Sentencing Memorandum and exhibits thereto [Docs. 40, 40-1, 40-2, 40-3,

40-5, 40-6, 40-7, 40-8, 40-9, 40-10, 40-11, 40-12, 40-13, 40-14] or file a

properly supported motion to seal along with any appropriately redacted

versions of the Sentencing Memorandum and exhibits thereto.

      If the Sentencing Memorandum and exhibits thereto are not withdrawn,

or a motion to seal is not filed, the Sentencing Memorandum and exhibits

thereto [Docs. 40, 40-1, 40-2, 40-3, 40-5, 40-6, 40-7, 40-8, 40-9, 40-10, 40-

11, 40-12, 40-13, 40-14] will be unsealed prior to the sentencing in this

matter.




1 Moving forward, counsel for the Defendant should take note that personal identifiers,
such as home addresses or Social Security numbers, may simply be redacted from an
exhibit without an unredacted version being filed under seal. See Administrative
Procedures Governing Filing and Service by Electronic Means, at 29-31 (W.D.N.C. rev.
Jan 1, 2018), available at the Court’s website at: https://www.ncwd.uscourts.gov/court-
info/local-rules-and-orders/local-rules (last visited Jan. 16, 2020).
                                          3
IT IS SO ORDERED.
                    Signed: January 16, 2020




                        4
